Affirmed and Memorandum Opinion filed December 17, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00478-CR

                 TERRENCE DARCEL JARMAN, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1338425

                 MEMORANDUM                     OPINION


      Terrence Darcel Jarman entered a plea of guilty to robbery and a plea of true
to an enhancement paragraph. The trial court sentenced him to confinement for 30
years in the Institutional Division of the Texas Department of Criminal Justice.
Jarman filed a notice of appeal. We affirm.

      In a single issue, appellant claims the trial court erred by assessing a
punishment that is grossly disproportionate to the crime committed. To preserve
for appellate review a complaint that a sentence is grossly disproportionate,
constituting cruel and unusual punishment, a defendant must present to the trial
court a timely request, objection, or motion stating the specific grounds for the
ruling desired. See Tex. R. App. P. 33.1(a); Rhoades v. State, 934 S.W.2d 113,
120 (Tex. Crim. App.1996) (defendant waived any error because he presented his
argument for first time on appeal); Jagaroo v. State, 180 S.W.3d 793, 802 (Tex.
App. -- Houston [ 14th Dist.] 2005, pet. ref'd) (defendant did not raise complaints
that his sentences violated his state and federal rights against cruel and unusual
punishment in the trial court, and thus failed to preserve them for appellate
review).

      None of the arguments presented on appeal were raised when appellant was
sentenced or in a post-verdict motion filed with the trial court. See Castaneda v.
State, 135 S.W.3d 719, 723 (Tex. App. -- Dallas 2003, no pet.) (because appellant
failed to object to the sentence as violating his constitutional rights the issue was
not preserved for appellate review.) Accordingly, nothing is preserved for our
review. Id.

      Further, even if the issue were not waived, appellant’s sentence was within
the statutory range of punishment. Appellant was convicted of a second degree
felony enhanced by a prior felony conviction for aggravated robbery and was
therefore subject to being punished for a felony of the first degree. Tex. Pen.
Code. § 12.42.(b) (West. Supp. 2012). Appellant’s sentence of 30 years is within
the range of five to 99 years for a first degree felony. Tex. Pen. Code. § 12.32(a)
(West 2011). See Ex parte Chavez, 213 S.W.3d 320, 323-24 (Tex. Crim. app.
2006)( punishment within statutory limits is generally "unassailable on appeal").
Based on an objective comparison of the gravity of appellant's offense against the
severity of his sentence, we cannot infer gross disproportionality. Although

                                         2
appellant did not use a weapon in this robbery, he choked and beat the complainant
and put him in fear of his life. Accordingly, appellant has shown no Eight
Amendment violation. See Baldridge v State, 77 S.W.3d 890, 893 (Tex. App.--
Houston [14th Dist.] 2002, pet. ref'd)

      Appellant’s issue is overruled and the judgment of the trial court is affirmed.


                                   PER CURIAM


Panel consists of Justices Christopher, Donovan, and Brown.
Do not publish - TEX. R. APP. P. 47.2(b).




                                            3